Citation Nr: 0421177	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which found that new and material evidence 
had not been received to reopen the claim of service 
connection for a cervical spine disorder.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 2003, a 
transcript of which is of record.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
noted that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in September 2002, which was 
clearly before the October 2002 rating decision which is the 
subject of this appeal.  This correspondence specifically 
addressed the requirements for a grant of service connection, 
as well as the requirement of new and material evidence 
regarding the cervical spine claim.  Further, this 
correspondence informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, the 
veteran has been provided with a copy of the appealed rating 
decision and the June 2003 Statement of the Case (SOC), and 
the February 2004 Supplemental Statement of the Case (SSOC), 
which provided him with notice of the law and governing 
regulations regarding his case, as well as the reasons for 
the determinations made with respect to his claims.  Thus, 
the duty to notify has been satisfied.

The Board finds that additional development is necessary in 
the instant case in order to comply with the duty to assist.  
In a July 2004 statement, the veteran's representative 
contended that the RO failed in this duty by refusing to even 
attempt to obtain the veteran's service personnel records, 
and that such evidence would be valuable to the veteran.  As 
noted by the representative, the RO reported in the October 
2002 rating decision that it did not attempt to obtain these 
records because any that might have existed would have been 
involved in the 1973 fire at the records center in St. Louis, 
Missouri.  Although the RO noted that the service medical 
records were on file and had been reviewed, this does not 
change the fact that it made no attempt to try and obtain the 
service personnel records.  Moreover, there is nothing in the 
record from the National Personnel Records Center (NPRC), or 
any other official body, which confirms that these records 
were actually destroyed in the 1973 fire.  

In light of the fact that there is no official confirmation 
that the veteran's service personnel records were actually 
destroyed in the 1973 fire, and it has been asserted that 
such records are beneficial to his claim, the Board concludes 
that a remand is necessary for the RO to make an official 
request for such records.  Further, VA Adjudication Procedure 
Manual, M21-1, instructs VA personnel as to procedures and 
alternatives when records needed to resolve a claim cannot be 
secured from the service department.  Under such 
circumstances, VA is directed to assist the appellant in 
obtaining sufficient evidence from alternative or collateral 
sources.  Therefore, if the RO receives an official response 
that the service personnel records were destroyed in the 
fire, it should assist the veteran in obtaining alternative 
evidence from such sources.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.  If 
there is an official response that such 
records are not available, the veteran 
should be advised of this fact, the 
efforts VA made to obtain the records, 
and any other information required by the 
provisions of 38 C.F.R. § 3.159(e).  In 
addition, if the veteran's service 
personnel records have been destroyed, 
the RO should assist the veteran in 
seeking alternative or collateral records 
pursuant to the provisions of VA 
Adjudication Procedure Manual, M21-1.   

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be an SSOC, which addresses all of the evidence 
obtained after the issuance of the last SSOC in February 
2004, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




